Citation Nr: 1501738	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a December 2006 decision, the Board denied entitlement to service connection for glaucoma, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

2.  In an August 2008 Memorandum Decision, the Court affirmed the Board's December 2006 denial, and the Veteran did not appeal that decision.

3.  Evidence received since the time of the final December 2006 Board decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for glaucoma.


CONCLUSIONS OF LAW

1. The December 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for glaucoma is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran appealed the December 2006 Board decision, and it was affirmed by the Court.  The Veteran did not appeal the Court's decision.  Thus, the December 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

As the December 2006 Board decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the December 2006 decision, the Board denied the Veteran's claim based on the finding that the evidence did not demonstrate that his glaucoma was due to a head injury or any other environmental factor in service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the December 2006 Board decision that addresses this basis or provides a new theory of entitlement to service connection.

Evidence submitted and obtained since the December 2006 decision includes VA medical records and lay statements.  The evidence also includes a February 2007 statement in which the Veteran's physician, Dr. M. Shahbazi, opines that the Veteran's glaucoma is possibly related to an in-service head injury.

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Namely, it addresses whether the Veteran's glaucoma was caused by an event or injury during active duty service for purposes of service connection.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for glaucoma is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, is  reopened, and to that extent, the appeal is granted.


REMAND

The Veteran asserts that his current glaucoma is the result of a head injury sustained in May 1967 during active duty service.  Service treatment records from May 1967 show that the Veteran sustained a head injury and complained of headaches and dizziness.  

The Veteran underwent VA examination in April 2003.  The VA physician diagnosed advanced primary open angle glaucoma of the right eye and end stage primary open angle glaucoma of the left eye.  The VA physician observed that the glaucoma did not appear to be secondary to trauma or any other environmental cause and opined that it was not likely to be service-connected.  The Veteran underwent VA examination again in April 2005.  The VA physician affirmed the Veteran's diagnosis of glaucoma and opined that there was not a rational reason or medical evidence to support the assertion that the Veteran's glaucoma was induced by head trauma or any other environmental factor.

In a February 2007 letter, the Veteran's physician, Dr. M. Shahbazi, indicated that the Veteran's glaucoma was possibly related to a head injury in service.

In light of Dr. Shahbazi's February 2007 letter, there are now conflicting medical opinions.  As such, the Board finds clarification is necessary and remand is warranted in order to obtain a new examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Colvin v. Derwinski, 1 Vet.App, 171, 175 (1991).

In addition, the Veteran was granted service connection for diabetes mellitus in July 2010.  In a July 2010 VA examination report related to the Veteran's diabetes mellitus claim, a VA physician stated that the Veteran's glaucoma surgeries were related to his diabetes mellitus but later opined that the glaucoma was not related to his diabetes mellitus.  The VA physician provided no rationale for the opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As this opinion is inconsistent and lacks a sufficient basis upon which to support a claim, the Board finds remand is warranted in order to obtain an opinion which addresses any possible connection between the Veteran's service-connected diabetes mellitus and glaucoma.

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2013 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any glaucoma.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current glaucoma began in service, was caused by service, or is otherwise related to service, to include as due to a head injury in service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current glaucoma was caused or aggravated by the Veteran's service-connected diabetes mellitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Then, readjudicate the claim of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


